Case: 19-40449      Document: 00515318394         Page: 1    Date Filed: 02/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-40449                          February 21, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRAIG LAQUINCY HILL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CR-63-6


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Craig LaQuincy Hill, federal prisoner # 21572-078, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion, in which he sought a
reduction of his sentence for conspiracy to distribute and to possess with intent
to distribute five kilograms or more of cocaine hydrochloride and at least 28
grams but less than 280 grams of cocaine base. Hill sought the reduction based
on Sentencing Guidelines Amendment 782. See U.S.S.G. App. C, amend. 782.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-40449      Document: 00515318394         Page: 2    Date Filed: 02/21/2020


                                      No. 19-40449

       Hill is ineligible for a sentence reduction under § 3582(c)(2) because his
applicable guidelines range was determined based on the career offender
enhancement under U.S.S.G. § 4B1.1 and not a drug quantity under U.S.S.G.
§ 2D1.1. See U.S.S.G. § 1B1.10(a)(2)(B); United States v. Quintanilla, 868 F.3d
315, 318-22 (5th Cir. 2017). 1 Amendment 782 did not change § 4B1.1 in any
way. Quintanilla, 868 F.3d at 318.
       Hill contends that he was not sentenced based on the career offender
enhancement because the district court granted his motion for a downward
variance at sentencing and imposed a below-guidelines sentence. Hill was not
eligible for a § 3582(c)(2) sentence reduction unless Amendment 782 had “the
effect of lowering [his] applicable guideline range.” § 1B1.10(a)(2)(B). The
“applicable guideline range” for purposes of § 1B1.10(a)(2)(B) is “the guideline
range that . . . is determined before consideration of . . . any variance.”
§ 1B1.10, p.s., comment. (n.1(A)). As the district court observed, its award of a
downward variance did not negate its determination that the career offender
enhancement applied to Hill.
       AFFIRMED.




       1 The district court improperly construed Hill’s motion as a request for relief under
the First Step Act of 2018. However, we may affirm the denial of Hill’s motion based on any
ground supported by the record. See United States v. Chacon, 742 F.3d 219, 220 (5th Cir.
2014).


                                             2